MEMORANDUM **
Edgar and Mayra Marroquin, natives and citizens of Guatemala, petition pro se for review of the Board of Immigration Appeals’ decision dismissing their appeal from an immigration judge’s (“IJ”) denial of their application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence. Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000). We deny the petition.
The IJ gave specific and cogent reasons to support the adverse credibility finding, including inconsistencies between Edgar Marroquin’s application and his testimony. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Some of these inconsistencies, such as Edgar Marroquin’s failure to include in his asylum application that guerrillas allegedly forced him to dig a hole and buried him up to his head, went to the heart of the asylum claim. See id. Moreover, the IJ’s determination that Edgar Marroquin’s demeanor evidenced embellishment is entitled to special deference. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999) (according special deference to the IJ’s eye-witness observations of a petitioner’s demeanor). Accordingly, the Marroquins’ application for asylum and withholding of deportation was properly denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.